DETAILED ACTION
Allowable Subject Matter
Claims 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, Strobel teaches that the device further comprises a cover (extension beyond 60 attached to the top of the first heat exchanger and containing the reactor in conjunction with the portion of 12 to the right in Fig. 1 including 26 and area around 40) arranged on a top of the first and second heat exchangers (Fig. 1) to discharge the first gas from the third passage to the outside (via opening around 40) and receive the second gas from the outside and introduce it into the fourth passage (via 26); and a flow path changer (extension beyond 70 which separates the 48 from 66 in conjunction with the left-most portion of 12 which defines two walls of 48; Fig. 1) disposed at a bottom of the first and second heat exchangers (Fig. 1) and facing the cover (Fig. 1) to form a communication flow path between the first and third passages (48, 24).
However, Strobel does not teach that the flow path changer provides a communication flow path between the second and fourth passages. Rather Strobel teaches that such communication is formed within the heat exchangers themselves (e.g. at 36).
The prior art does not teach or fairly suggest such features or modifications to Strobel.

Claims 6-8 depend from claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
Figure 7: a new corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the figure illustrates an improper and non-functional connection between 14 and 41 that is not in accordance with Figure 6 and which could not function as desired as it would form the passageway 12 as a passageway open to 41 and 14 at the same side, thus a dead-end. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strobel (US 2016/0161116).
Regarding claim 1, Strobel teaches: a heat exchange device comprising: a first heat exchanger (32, 46, 38, 16; Fig. 1) having a reactor (16) formed in a center thereof (Fig. 1), the first heat exchanger comprising: a first passage (46) disposed to surround the reactor (Fig. 1) and allowing a first gas generated in the reactor to be discharged thereinto (via 50; Fig. 1); and a second passage (32, 34; Fig. 1)disposed adjacent to the first passage to receive a second gas (from 26, via 36; Fig. 1) introduced from 

Regarding claim 2, the second heat exchanger is arranged to surround a lateral surface of the first heat exchanger (see Fig. 1; the external wall 60 of the first heat exchanger forms the boundary of the flow paths of the second heat exchanger).
Regarding claim 9, the first and second gases flow in counter-current to each other (see Fig. 1; Para. [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Strobel in view of FR 2556446 (‘446).
Regarding claim 3, Strobel does not teach that the first through fourth passages are perpendicular to the ground.
‘446 teaches that, in such heat exchange devices with central reactors (4) and heat exchanger pathways for first and second fluids located surrounding the reactor in layers (5-10; Fig. 1) it is old and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to mount the device of Strobel vertically, as taught by ‘446, in order to fix a given installation space or to prevent uneven heating via the flames inside the reactor.

Regarding claim 4, Strobel teaches that the first and second passages are formed as a tube (46) in a shell (32; Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763